        Case 9:19-cv-00056-DWM Document 15 Filed 06/12/19 Page 1 of 4



JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

JOHN P. TUSTIN, Senior Attorney
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-3022
Fax:     (202) 305-0506

KURT G. ALME
United States Attorney

Attorneys for Defendants

                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

WILDEARTH GUARDIANS, et al.                  ) Case No. 9:19-cv-0056-DWM
                                             )
      v.                                     )
                                             ) JOINT MOTION FOR AN
CHIP WEBER, et al.                           ) EXTENSION OF TIME
                                             )


      The parties jointly move for an extension of time of all pending deadlines in

this action. The parties’ pretrial statements are due June 17, 2019 and the case

management plan is due July 2, 2019. ECF No. 6. Defendants’ answer also is due

June 14, 2019. The parties propose to file a joint case management plan by July

23, 2019, that will include all deadlines, including dates for the pretrial statements,

an amended complaint, and a responsive pleading.
        Case 9:19-cv-00056-DWM Document 15 Filed 06/12/19 Page 2 of 4



      The reason for the requested extension is that there is a related case, Swan

View Coalition, et al. v. Bernhardt, et al., No. 9:19-cv-0060-DLC, that also

challenges the U.S. Forest Service’s 2018 Land Management Plan for the Flathead

National Forest. The Swan View Case identified this action as a related case. The

administrative record for both actions will be the same, and there is some overlap

in the allegations in the two complaints. Federal-Defendants in this action intend

to move this Court to consolidate both cases for all further proceedings. The

WildEarth Guardians plaintiffs do not oppose consolidation. The Swan View

Coalition plaintiffs represent that they will take no position on consolidation. The

current parties in this action believe it will conserve judicial resources to have a

single case management plan (if the cases are consolidated) or a coordinated

schedule for the two case management plans (if the cases are not consolidated).

      Due to the possibility of consolidation, the parties need additional time to

confer with counsel in the Swan View Coalition case about the case management

plan. Additionally, Plaintiffs in this action intend to amend their complaint, which

may change the nature of the pretrial statement as well as Defendants’ responsive

pleading. The parties believe it is prudent to include dates for the pretrial

statement, an amended complaint, and the responsive pleading in the proposed

joint case management plan. The parties propose July 23, 2019, as the deadline to

file the case management plan. In the case management plan, Plaintiffs will
       Case 9:19-cv-00056-DWM Document 15 Filed 06/12/19 Page 3 of 4



commit to filing an amended complaint shortly after the approval of a joint case

management plan.

      For the foregoing reasons, the parties respectfully move for an extension of

time for all pending deadlines and to file the case management plan on July 23,

2019. A proposed order is attached and will be emailed to chambers.



      Respectfully submitted on this 12th day of June, 2019.



Attorneys for Plaintiffs        /s/ John R. Mellgren (with permission)
WildEarth Guardians and         KELLY E. NOKES (Mont. Bar No. 39465862)
Western Watersheds Project      Western Environmental Law Center
                                208 Paseo del Pueblo Sur, No. 602
                                Taos, NM 87571
                                Ph: (575) 613-8051
                                nokes@westernlaw.org

                                SUSAN JANE M. BROWN
                                Western Environmental Law Center
                                4107 NE Couch St.
                                Portland, OR 97232
                                Ph: (503) 680-5513
                                brown@westernlaw.org

                                JOHN R. MELLGREN
                                Western Environmental Law Center
                                120 Shelton McMurphey Blvd., Ste. 340
                                Eugene, OR 97401
                                Ph: (541) 359-0990
                                mellgren@westernlaw.org

Attorney for Plaintiff          MARLA FOX
WildEarth Guardians             WildEarth Guardians
      Case 9:19-cv-00056-DWM Document 15 Filed 06/12/19 Page 4 of 4



                           P.O. Box 13086
                           Portland, OR 97213
                           Ph: (651) 434-7737
                           mfox@wildearthguardians.org

Attorneys for Defendants    JEAN E. WILLIAMS
                            Deputy Assistant Attorney General
                            Environment and Natural Resources Division
                            United States Department of Justice

                            /s/ John P. Tustin
                            JOHN P. TUSTIN, Senior Attorney
                            Natural Resources Section
                            P.O. Box 7611
                            Washington, D.C. 20044-7611
                            Phone: (202) 305-3022
                            Fax:     (202) 305-0506

                            KURT G. ALME
                            United States Attorney
